DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

2.	New citations from Abel-Kader (US 2008/0175209 A1) reference were used to reject the amended claim limitations. 

3.	On pg. 11, par. 6, lines 1-4 of Applicant’s Response, applicant argues that Abel-Kader fails to teach that acquisition of the mobile country code (MCC) broadcast by base stations of a cellular network communication (the MCC used to determine the WLAN regulatory domain in Abel-Kader) is performed while the first wireless communication is already being carried out. 

	Examiner respectfully disagrees with applicant’s argument. Abel-Kader states in pars. 16-17, “As client device 110 travels through WLAN regulatory domain 102, it scans for and may associate with APs 122, 124 and 126 … At 202, the device roams to a cell of a cellular network, or while in a cell of a cellular network, the device's WLAN radio is turned on (~at a time when the first wireless communication (~WLAN) is already being carried out by the first communication unit).  At 204, the device receives the MCC (~acquisition of the mobile country code is performed) broadcast by a base station of the cellular network”.

4.	On pg. 11, par. 6, lines 5-8 of Applicant’s Response, applicant argues that Abel-Kader fails to teach controlling a first wireless communication that is already being carried out by a first communication unit, based on the country information acquired by a first acquisition unit while the first wireless communication is already being carried out. 

	Examiner respectfully disagrees with applicant’s argument. Abel-Kader states in pars. 17-18, “This method may be implemented in a WLAN client device equipped with a cellular communications interface. At 202, the device roams to a cell of a cellular network, or while in a cell of a cellular network, the device's WLAN radio is turned on (~while the first wireless communication is already being carried out by a first communication unit). At 204, the device receives the MCC broadcast by a base station of the cellular network. At 210, the device looks up the International Organization of Standardization (ISO) country code element corresponding to the MCC received at 204 (~country information acquired). Each country name in English as given in ISO 3166-1 has a corresponding ISO 3166-1-alpha-2 code element. For example, the code elements for Canada, the United States of America and Japan, are CA, US and JP, respectively. A lookup table linking mobile country codes to ISO country code elements may be stored in the device's memory. At 212, the device programs the ISO country code element to its WLAN interface, and at 214, the device configures its physical layer (PHY) for operation in the WLAN regulatory domain (~controlling the first wireless communication (~WLAN) that is already being carried out by the first communication unit (~WLAN unit) based on the country information acquired (~MCC received) by the first acquisition unit while the first wireless communication is already being carried out (~device’s WLAN radio is turned on))”.

Claim Rejections - 35 USC § 102

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-3, 5-11, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abel-Kader (US 2008/0175209 A1).

 	 	Regarding claim 1, Abdel-Kader teaches a communication apparatus (Fig. 5 WLAN client device 500; Fig. 1 110; [0106], “As client device 110 travels through WLAN regulatory domain 102, it scans for and may associate with APs 122, 124 and 126”; [0013], “A client device 110 travels with its user from WLAN regulatory domain 102, for example, the United States, to WLAN regulatory domain 104, for example, Japan”) comprising: 
 		at least one first processer ([0024], “Memory 504 stores code 506 that, when executed by processor 502, may implement the methods described herein”); and 
 		at least one first memory coupled to the at least one first processor ([0024], “Memory 504 stores code 506 that, when executed by processor 502, may implement the methods described herein”) and having stored thereon instructions that, when executed by the at least one first processor, cause the at least one first processor and the at least one first memory to cooperate to act as ([0024], “Memory 504 stores code 506 that, when executed by processor 502, may implement the methods described herein”): 
 		a first communication unit (Fig. 5, WLAN communication interface 510) that carries out first wireless communication by a first wireless communication method ([0106], “As client device 110 travels through WLAN regulatory domain 102, it scans for and may associate with APs 122, 124 and 126. APs 142 and 144, having coverage areas 152 and 154, respectively, are located within WLAN regulatory domain 104. As client device 110 travels through WLAN regulatory domain 104, it scans for and may associate with APs 142 and 144”, wherein the client device 110 contains a first communication (~WLAN) unit for carrying out first wireless (~WLAN) communication by a first wireless communication (~WLAN) method; Fig. 1); 
 		a second communication unit (Fig. 5, WWAN communication interface 520) that carries out second wireless communication by a second communication method different from the first wireless communication method ([0011], “WLAN client device, if equipped with a cellular communications interface (~second wireless communication unit), may listen to the mobile country code (MCC) broadcast by base stations of a cellular network (~second wireless (~cellular) communication by a second communication (~cellular) method different from the first wireless communication (~WLAN) method) and determine the WLAN regulatory domain from the MCC”); 
 	a first acquisition unit that acquires, via the second communication unit, at a time when the first wireless communication is already being carried out by the first communication unit, country information identifying a country in which the communication apparatus is located ([0016-0017], “As client device 110 travels through WLAN regulatory domain 102, it scans for and may associate with APs 122, 124 and 126 … At 202, the device roams to a cell of a cellular network, or while in a cell of a cellular network, the device's WLAN radio is turned on (~at a time when the first wireless communication (~WLAN) is already being carried out by the first communication unit).  At 204, the device receives the MCC (~country information identifying a country in which the communication apparatus is located) broadcast by a base station of the cellular network (~acquires, via the second communication (~cellular) unit)”); and 
 	 	a control unit (Fig. 5, processor 502) that controls the first wireless communication that is already being carried out by the first communication unit, based on the country information acquired by the first acquisition unit, so that a communication conducted pursuant to the first wireless communication complies with relevant requirements of the country in which the communication apparatus is located ([0017-0018], “This method may be implemented in a WLAN client device equipped with a cellular communications interface. At 202, the device roams to a cell of a cellular network, or while in a cell of a cellular network, the device's WLAN radio is turned on (~while the first wireless communication is being carried out by the first communication unit). At 204, the device receives the MCC broadcast by a base station of the cellular network. At 210, the device looks up the International Organization of Standardization (ISO) country code element corresponding to the MCC received at 204. Each country name in English as given in ISO 3166-1 has a corresponding ISO 3166-1-alpha-2 code element. For example, the code elements for Canada, the United States of America and Japan, are CA, US and JP, respectively. A lookup table linking mobile country codes to ISO country code elements may be stored in the device's memory. At 212, the device programs the ISO country code element to its WLAN interface, and at 214, the device configures its physical layer (PHY) for operation in the WLAN regulatory domain (~control the first wireless communication that is being carried out by the first communication unit based on the country information acquired by the first acquisition unit so that a communication conducted pursuant to the first wireless communication complies with relevant requirements of the country in which the communication apparatus is located)”).  

 	Regarding claim 2, Abdel-Kader teaches the communication apparatus according to claim 1, 
 	wherein the at least one first processor and the at least one first memory further cooperate to act as ([0024], “Memory 504 stores code 506 that, when executed by processor 502, may implement the methods described herein”)
a first detection unit that detect, in a case where the second wireless communication is being carried out by the second communication unit (Fig. 1, first detection unit of client device 110 detects that the second wireless (~cellular) communication is being carried out by the second communication unit (~WWAN communication interface 520 of Fig. 5) of the client device 110; [0017], “At 202, the device roams to a cell of a cellular network (~roams to domain 104 from domain 102 of Fig. 1), or while in a cell of a cellular network, the device's WLAN radio is turned on. At 204, the device receives the MCC (~acquires the country information) broadcast by a base station of the cellular network”, wherein the device detects that it has roamed and is able to track it’s movement; Fig. 5, processor 502 running a first executable detection function code stored in  memory 504 comprises the first detection unit), 
that a wireless network in which the second wireless communication is occurring has changed from that of a first base station to which the communication apparatus used to be connected (Fig. 1, when client device roams from domain 102 to domain 104, the detection unit of client device 110 detects that the second wireless (~cellular) communication has changed from the first base station (~cellular base station 112) of domain 102; [0017], “At 202, the device roams to a cell of a cellular network (~roams to domain 104 from domain 102 of Fig. 1), or while in a cell of a cellular network, the device's WLAN radio is turned on. At 204, the device receives the MCC (~acquires the country information) broadcast by a base station of the cellular network”, wherein the device detects that it has roamed and is able to track it’s movement), 
to that of a second base station to which the communication apparatus is currently connected (Fig. 1, to cellular base station 114 when client device 110 roamed to domain 104; [0017], “At 202, the device roams to a cell of a cellular network (~roams to domain 104 from domain 102 of Fig. 1), or while in a cell of a cellular network, the device's WLAN radio is turned on. At 204, the device receives the MCC (~acquires the country information) broadcast by a base station of the cellular network”, wherein the device detects that it has roamed and is able to track it’s movement), 
		wherein the first acquisition unit acquires the country information in a case where the first detection unit detects that the base station of the second wireless communication has changed (Fig. 1, when client device 110 roams from domain 102 to domain 104, the base station (from cellular base station 112) of the second wireless (~cellular) communication has changed (to cellular base station 114) is detected and the first acquisition unit of the client device 110 acquires the country information transmitted by the base station (~cellular base station 114) of the second wireless (~cellular) communication; [0017], “At 202, the device roams to a cell of a cellular network (~roams to domain 104 from domain 102 of Fig. 1), or while in a cell of a cellular network, the device's WLAN radio is turned on. At 204, the device receives the MCC (~acquires the country information) broadcast by a base station of the cellular network”; “Memory 504 stores code 506 that, when executed by processor 502, may implement the methods described herein”, wherein the processor 502 running an executable acquisition function code stored in the memory 504 comprises the first acquisition unit).  

 	Regarding claim 3, Abdel-Kader teaches the communication apparatus according to claim 1, 
 	, wherein the at least one first processor and the at least one first memory further cooperate to act as ([0024], “Memory 504 stores code 506 that, when executed by processor 502, may implement the methods described herein”)
a second detection unit that detects that the second wireless communication by the second communication unit has been changed to a roaming connection (Fig. 1, a second detection unit of client device 110 detects a roaming connection to cellular base station 114 when client device 110 roams to domain 104; [0017], “At 202, the device roams to a cell (~changed to a roaming connection) of a cellular network (~roams to domain 104 from domain 102 of Fig. 1), or while in a cell of a cellular network, the device's WLAN radio is turned on. At 204, the device receives the MCC (~acquires the country information) broadcast by a base station of the cellular network”, wherein the second detection unit of the device (~client device 110 of Fig. 1) detects that it has roamed (~that the second wireless (~cellular) communication by the second (~cellular) communication unit (~WWAN communication interface 520 of Fig. 5) has been changed to a roaming connection); Fig. 5, processor 502 running a second executable detection function code stored in memory 504 comprises the second detection unit), 
wherein the first acquisition unit acquires the country information in a case where the second detection unit detects that the second wireless communication has been changed to the roaming connection (Fig. 1, when client device 110 roams from domain 102 to domain 104, the base station (from cellular base station 112) of the second wireless (~cellular) communication has changed (to cellular base station 114) is detected and the first acquisition unit of the client device 110 acquires the country information transmitted by the base station (~cellular base station 114) of the second wireless (~cellular) communication; [0017], “At 202, the device roams to a cell of a cellular network (~roams to domain 104 from domain 102 of Fig. 1), or while in a cell of a cellular network, the device's WLAN radio is turned on. At 204, the device receives the MCC (~acquires the country information) broadcast by a base station of the cellular network”; Fig. 5, processor 502 running a first executable detection function code stored in memory 504 comprises the first detection unit).  

	Regarding claim 5, Abdel-Kader teaches the communication apparatus according to claim 1, 
 		wherein the control unit (Fig. 5, processor 502) controls the first wireless communication that is being carried out by the first communication unit (Fig. 5, WLAN communication interface 510) based on the country information acquired by the first acquisition unit, in a case where the country information acquired by the first acquisition unit and country information currently being used in the first wireless communication that is being carried out by the first communication unit do not match each other at a time when the first wireless communication is being carried out by the first communication unit (Fig. 2, if 206 “MCC different than cached MCC” (~country information acquired by the first acquisition unit and country information currently being used in the first wireless communication that is being carried out by the first communication unit do not match each) then 212 “program ISO country code element to WLAN interface” and 214 “configured PHY for operation in the regulatory domain” (~controls the first wireless communication that is being carried out by the first communication unit based on the country information acquired by the first acquisition unit); [0020], “check of whether the MCC received at 204 differs from the MCC currently cached by the client device (~check whether country information acquired by the first acquisition unit and country information currently being used in the first wireless communication that is being carried out by the first communication unit match each other) may be done at 206”; [0018], “At 212, the device programs the ISO country code element to its WLAN interface, and at 214, the device configures its physical layer (PHY) for operation in the WLAN regulatory domain (~control unit controls the first wireless communication that is being carried out by the first communication unit)”; [0017-0018], “This method may be implemented in a WLAN client device equipped with a cellular communications interface. At 202, the device roams to a cell of a cellular network, or while in a cell of a cellular network, the device's WLAN radio is turned on (~while the first wireless communication is being carried out by the first communication unit). At 204, the device receives the MCC broadcast by a base station of the cellular network. At 210, the device looks up the International Organization of Standardization (ISO) country code element corresponding to the MCC received at 204. Each country name in English as given in ISO 3166-1 has a corresponding ISO 3166-1-alpha-2 code element. For example, the code elements for Canada, the United States of America and Japan, are CA, US and JP, respectively. A lookup table linking mobile country codes to ISO country code elements may be stored in the device's memory. At 212, the device programs the ISO country code element to its WLAN interface, and at 214, the device configures its physical layer (PHY) for operation in the WLAN regulatory domain (~control the first wireless communication that is being carried out by the first communication unit based on the country information acquired by the first acquisition unit)”; [0024], “Memory 504 stores code 506 that, when executed by processor 502, may implement the methods described herein”, wherein the processor 502 running an executable acquisition function code stored in the memory 504 comprises the first acquisition unit).  

 	Regarding claim 6, Abdel-Kader teaches the communication apparatus according to claim 5, 
wherein the control unit (Fig. 5, processor 502) controls the first wireless communication that is being carried out by the first communication unit (Fig. 5, WLAN communication interface 510) so as to stop the first wireless communication in a case where the country information acquired by the first acquisition unit and the country information currently being used in the first wireless communication that is being carried out by the first communication unit do not match each other (Fig. 2, 200 if MCC is different than cached MCC, 208 cache received MCC, 210 look up ISO country code element corresponding to MCC, 212 program ISO country code element to WLAN interface, 214 configure PHY for operation in the regulatory domain, wherein the first wireless communication (~WLAN) needs to be first stopped in order to program ISO country code element to WLAN interface and configure PHY for operation in the regulatory domain; [0024], “Memory 504 stores code 506 that, when executed by processor 502, may implement the methods described herein”, wherein the processor 502 running an executable acquisition function code stored in the memory 504 comprises the first acquisition unit).  

 	Regarding claim 7, Abdel-Kader teaches the communication apparatus according to claim 6, 
 	wherein the at least one first processor and the at least one first memory further cooperate to act as ([0024], “Memory 504 stores code 506 that, when executed by processor 502, may implement the methods described herein”)
a restart unit that changes at least one of a frequency channel or an upper limit value on transmission power, used in the first wireless communication, based on the country information acquired by the first acquisition unit (Fig. 2, 212 program to ISO country code element to WLAN interface, 214 configure PHY for operation in the regulatory domain, and 216 passively scan on channels that are valid, and refrain from passively scanning channels that are not valid in the regulatory domain; [0018-0019], “At 212, the device programs the ISO country code element to its WLAN interface, and at 214, the device configures its physical layer (PHY) for operation in the WLAN regulatory domain. In the case of a WLAN client device operating in the 5 GHz band, for example, an IEEE 802.11a client device, at 216, the client device may passively scan channels in the 5 GHz band that are valid in the regulatory domain and may refrain from passively scanning channels in the 5 GHz band that are not valid in the regulatory domain”, wherein the valid channels in the regulatory domain are frequency channels corresponding to the MCC and the frequency channel is changed to the frequency channel corresponding to the new MCC different from the previous MCC; [0024], “Memory 504 stores code 506 that, when executed by processor 502, may implement the methods described herein”, wherein the processor 502 running an executable restart function code stored in the memory 504 comprises the restart unit) and 
restart the first wireless communication, in a case where the first wireless communication is stopped by the control unit (Fig. 2, 216 passively scan on channels that are valid, and refrain from passively scanning channels that are not valid in the regulatory domain, wherein scanning on channels is starting/restarting the first wireless (~WLAN) communication; Fig. 5, control unit = processor 502).  

Regarding claim 8, Abdel-Kader teaches the communication apparatus according to claim 5, 
 		wherein the control unit (Fig. 5, processor 502) changes at least one of a frequency channel or an upper limit value on transmission power, used in the first wireless communication (Fig. 2, 212 program to ISO country code element to WLAN interface, 214 configure PHY for operation in the regulatory domain, and 216 passively scan on channels that are valid, and refrain from passively scanning channels that are not valid in the regulatory domain; [0018-0019], “At 212, the device programs the ISO country code element to its WLAN interface, and at 214, the device configures its physical layer (PHY) for operation in the WLAN regulatory domain. In the case of a WLAN client device operating in the 5 GHz band, for example, an IEEE 802.11a client device, at 216, the client device may passively scan channels in the 5 GHz band that are valid in the regulatory domain and may refrain from passively scanning channels in the 5 GHz band that are not valid in the regulatory domain”, wherein the valid channels in the regulatory domain are frequency channels corresponding to the MCC), 
 		based on the country information acquired by the first acquisition unit (Fig. 2, 204 “receive mobile country code (MCC) broadcast by cellular network”; [0017], “At 204, the device receives the MCC broadcast by a base station of the cellular network”; [0024], “Memory 504 stores code 506 that, when executed by processor 502, may implement the methods described herein”, wherein the processor 502 running an executable acquisition function code stored in the memory 504 comprises the first acquisition unit), 
 		in a case where the country information acquired by the first acquisition unit and the country information currently being used in the first wireless communication that is being carried out by the first communication unit (Fig. 5, WLAN communication interface 510) do not match each other (Fig. 2, 206 “MCC different than cached MCC yes”; [0020], “check of whether the MCC received at 204 differs from the MCC currently cached by the client device may be done at 206”; “Memory 504 stores code 506 that, when executed by processor 502, may implement the methods described herein”, wherein the processor 502 running an executable acquisition function code stored in the memory 504 comprises the first acquisition unit).  

 	Regarding claim 9, Abdel-Kader teaches the communication apparatus according to claim 5, 
wherein, 
 	even in a case where the country information acquired by the first acquisition unit and the country information currently being used in the first wireless communication that is being carried out by the first communication unit (Fig. 5, WLAN communication interface 510) do not match each other (Fig. 2, 206 “MCC different than cached MCC” is no; [0020], “check of whether the MCC received at 204 differs from the MCC currently cached by the client device may be done at 206”; “Memory 504 stores code 506 that, when executed by processor 502, may implement the methods described herein”, wherein the processor 502 running an executable acquisition function code stored in the memory 504 comprises the first acquisition unit), 
 		the control unit (Fig. 5, processor 502) does not perform the control in a case where a frequency channel usable in a country identified based on the country information acquired by the first acquisition unit and a frequency channel usable in a country identified based on the country information currently being used in the first wireless communication that is being carried out by the first communication unit (Fig. 5, WLAN communication interface 510) match each other (Fig. 2, scan will occur only for a frequency channel that is not currently being scanned/communicated; if the frequency channel is currently being used/occupied, the control of the wireless communication (~scan) will not occur for the frequency channel of the country identified which is equivalent/same; replacement of the frequency channel is not necessary since it’s equivalent/same to the currently used frequency channel; [0019], “client device may passively scan channels in the 5 GHz band that are valid in the regulatory domain and may refrain from passively scanning channels in the 5 GHz band that are not valid in the regulatory domain”, wherein there is determination on whether to scan or not to scan; [0024], “Memory 504 stores code 506 that, when executed by processor 502, may implement the methods described herein”, wherein the processor 502 running an executable acquisition function code stored in the memory 504 comprises the first acquisition unit), and 
the control unit (Fig. 5, processor 502) performs the control in a case where the frequency channel usable in the country identified based on the country information acquired by the first acquisition unit and the frequency channel usable in the country identified based on the country information currently being used in the first wireless communication that is being carried out by the first communication unit (Fig. 5, WLAN communication interface 510) do not match each other (Fig. 2, if the frequency channel identified based on the country information is different than the frequency channel used currently for communication, the control of wireless communication will be performed through the frequency channel scan; [0019], “client device may passively scan channels in the 5 GHz band that are valid in the regulatory domain and may refrain from passively scanning channels in the 5 GHz band that are not valid in the regulatory domain”, wherein there is determination on whether to scan or not to scan).  

 	Regarding claim 10, Abdel-Kader teaches the communication apparatus according to claim 1, 
wherein the first acquisition unit acquires a Mobile Country Code (MCC) from a base station connected to the communication apparatus, via the second wireless communication ([0011], “WLAN client device, if equipped with a cellular communications interface (~second wireless communication unit), may listen to the mobile country code (MCC) (~acquires a Mobile Country Code (MCC)) broadcast by base stations of a cellular network (~second wireless (~cellular) communication by a second communication (~cellular) method different from the first wireless communication (~WLAN) method) and determine the WLAN regulatory domain from the MCC”; Fig. 1, first acquisition unit of client device 110 acquires a Mobile Country Code (MCC) from a base station 114 connected to the communication apparatus (~114 connected to 110), via the second wireless (~cellular) communication; [0024], “Memory 504 stores code 506 that, when executed by processor 502, may implement the methods described herein”, wherein the processor 502 running an executable acquisition function code stored in the memory 504 comprises the first acquisition unit).  

 	Regarding claim 11, Abdel-Kader teaches the communication apparatus according to claim 10, 
 	wherein the at least one first processor and the at least one first memory further cooperate to act as ([0024], “Memory 504 stores code 506 that, when executed by processor 502, may implement the methods described herein”)
 		a holding unit that holds a table indicating a correspondence between the MCC and a country name code ([0017], At 204, the device receives the MCC broadcast by a base station of the cellular network. At 210, the device looks up the International Organization of Standardization (ISO) country code element corresponding to the MCC received at 204 … A lookup table linking mobile country codes (~MCCs) to ISO country code (~table linking a correspondence between the MCC and a country name code) elements may be stored in the device's memory”; Fig. 5, memory 504 is the holding unit), 
 	 	wherein the first acquisition unit acquires the corresponding country name code from the holding unit based on the MCC acquired from the base station ([0017-0018], “At 204, the device receives the MCC broadcast by a base station of the cellular network. At 210, the device looks up the International Organization of Standardization (ISO) country code element corresponding to the MCC received at 204. Each country name in English as given in ISO 3166-1 has a corresponding ISO 3166-1-alpha-2 code element. For example, the code elements for Canada, the United States of America and Japan, are CA, US and JP, respectively. A lookup table (~holding unit) linking mobile country codes (~MCCs) to ISO country code (~acquires the corresponding country name codes based on the MCCs) elements may be stored in the device's memory. At 212, the device programs the ISO country code element to its WLAN interface”; [0024], “Memory 504 stores code 506 that, when executed by processor 502, may implement the methods described herein”, wherein the processor 502 running an executable acquisition function code stored in the memory 504 comprises the first acquisition unit).  

Regarding claim 16, Abdel-Kader teaches the communication apparatus according to claim 1, 
wherein the at least one first processor and the at least one first memory further cooperate to act as ([0024], “Memory 504 stores code 506 that, when executed by processor 502, may implement the methods described herein”)
 		a second acquisition unit that acquires positional information of the communication apparatus while the first wireless communication is being carried out by the first communication unit ([0012], “WLAN client device, if equipped with a global positioning system (GPS) receiver, may estimate its location from signals received by the GPS receiver and determine the WLAN regulatory domain from the estimated location”, wherein the WLAN client device (~communication apparatus) comprises a second acquisition unit configured to acquire location (~positional) information; [0024], “Memory 504 stores code 506 that, when executed by processor 502, may implement the methods described herein”, wherein the processor 502 running a second executable acquisition function code stored in the memory 504 comprises the second acquisition unit).  

 		Regarding claim 17, Abdel-Kader teaches a method for controlling a communication apparatus ([0017-0018], “This method may be implemented in a WLAN client device equipped with a cellular communications interface. At 202, the device roams to a cell of a cellular network, or while in a cell of a cellular network, the device's WLAN radio is turned on (~while the first wireless communication is being carried out by the first communication unit). At 204, the device receives the MCC broadcast by a base station of the cellular network. At 210, the device looks up the International Organization of Standardization (ISO) country code element corresponding to the MCC received at 204. Each country name in English as given in ISO 3166-1 has a corresponding ISO 3166-1-alpha-2 code element. For example, the code elements for Canada, the United States of America and Japan, are CA, US and JP, respectively. A lookup table linking mobile country codes to ISO country code elements may be stored in the device's memory”. At 212, the device programs the ISO country code element to its WLAN interface, and at 214, the device configures its physical layer (PHY) for operation in the WLAN regulatory domain (~control the first wireless communication that is being carried out by the first communication unit based on the country information acquired by the first acquisition unit)”) comprising: 
carrying out, at a first communication interface, first wireless communication by a first wireless communication method ([0106], “As client device 110 travels through WLAN regulatory domain 102, it scans for and may associate with APs 122, 124 and 126. APs 142 and 144, having coverage areas 152 and 154, respectively, are located within WLAN regulatory domain 104. As client device 110 travels through WLAN regulatory domain 104, it scans for and may associate with APs 142 and 144”, wherein the client device 110 carries out first wireless (~WLAN) communication method; [0018], “device programs the ISO country code element to its WLAN interface (~first communication interface)”; Fig. 1); 
carrying, at a second communication interface, out second wireless communication by a second communication method different from the first wireless communication method ([0011], “WLAN client device, if equipped with a cellular communications interface (~second communication interface), may listen to the mobile country code (MCC) broadcast by base stations of a cellular network (~second wireless (~cellular) communication by a second communication (~cellular) method different from the first wireless communication (~WLAN) method) and determine the WLAN regulatory domain from the MCC”); 
 	acquiring, via the second communication interface, at a time when the first wireless communication is already being carried out by the first communication interface, country information identifying a country in which the communication apparatus is located ([0016-0017], “As client device 110 travels through WLAN regulatory domain 102, it scans for and may associate with APs 122, 124 and 126 … At 202, the device roams to a cell of a cellular network, or while in a cell of a cellular network, the device's WLAN radio is turned on (~at a time when the first wireless communication (~WLAN) is already being carried out by the first communication unit).  At 204, the device receives the MCC (~country information identifying a country in which the communication apparatus is located) broadcast by a base station of the cellular network (~acquires, via the second communication (~cellular) unit)”; [0011], “equipped with a cellular communications interface (~second communication interface)”); and 
controlling the first wireless communication that is already being carried out by the communication apparatus, based on the acquired country information, so that a communication conducted pursuant to the first wireless communication complies with relevant requirements of the country in which the communication apparatus is located ([0017-0018], “This method may be implemented in a WLAN client device equipped with a cellular communications interface. At 202, the device roams to a cell of a cellular network, or while in a cell of a cellular network, the device's WLAN radio is turned on (~while the first wireless communication is being carried out by the first communication unit). At 204, the device receives the MCC broadcast by a base station of the cellular network. At 210, the device looks up the International Organization of Standardization (ISO) country code element corresponding to the MCC received at 204. Each country name in English as given in ISO 3166-1 has a corresponding ISO 3166-1-alpha-2 code element. For example, the code elements for Canada, the United States of America and Japan, are CA, US and JP, respectively. A lookup table linking mobile country codes to ISO country code elements may be stored in the device's memory. At 212, the device programs the ISO country code element to its WLAN interface, and at 214, the device configures its physical layer (PHY) for operation in the WLAN regulatory domain (~control the first wireless communication that is being carried out by the first communication unit based on the country information acquired by the first acquisition unit so that a communication conducted pursuant to the first wireless communication complies with relevant requirements of the country in which the communication apparatus is located)”).  

 		Regarding claim 18, Abdel-Kader teaches a non-transitory computer-readable storage medium storing a computer program for causing a computer to execute a control method of a communication apparatus ([0024], ”Memory 504 stores code 506 that, when executed by processor 502, may implement the methods described herein together with WLAN controller 512. Memory 504 may also store one or more lookup tables 505 as described hereinabove. Memory 504 may also comprise a cache 507 to store a most recently detected MCC”), comprising: 
carrying out, at a first communication interface, first wireless communication by a first wireless communication method ([0106], “As client device 110 travels through WLAN regulatory domain 102, it scans for and may associate with APs 122, 124 and 126. APs 142 and 144, having coverage areas 152 and 154, respectively, are located within WLAN regulatory domain 104. As client device 110 travels through WLAN regulatory domain 104, it scans for and may associate with APs 142 and 144”, wherein the client device 110 carries out first wireless (~WLAN) communication method; [0018], “device programs the ISO country code element to its WLAN interface (~first communication interface)”; Fig. 1); 
carrying out, at a second communication interface, second wireless communication by a second communication method different from the first wireless communication method ([0011], “WLAN client device, if equipped with a cellular communications interface, may listen to the mobile country code (MCC) broadcast by base stations of a cellular network (~second wireless (~cellular) communication by a second communication (~cellular) method different from the first wireless communication (~WLAN) method) and determine the WLAN regulatory domain from the MCC”); 
acquiring, via the second communication interface, at a time when the first wireless communication is already being carried out by the first communication interface, country information identifying a country in which the communication apparatus is located ([0016-0017], “As client device 110 travels through WLAN regulatory domain 102, it scans for and may associate with APs 122, 124 and 126 … At 202, the device roams to a cell of a cellular network, or while in a cell of a cellular network, the device's WLAN radio is turned on (~at a time when the first wireless communication (~WLAN) is already being carried out by the first communication unit).  At 204, the device receives the MCC (~country information identifying a country in which the communication apparatus is located) broadcast by a base station of the cellular network (~acquires, via the second communication (~cellular) unit)”; [0011], “WLAN client device, if equipped with a cellular communications interface, may listen to the mobile country code (MCC) (~acquiring country information) broadcast by base stations of a cellular network (~via second wireless (~cellular) communication) and determine the WLAN regulatory domain from the MCC”; [0018], “device programs the ISO country code element to its WLAN interface”); and 
 		controlling the first wireless communication that is already being carried out by the communication apparatus, based on the acquired country information, so that a communication conducted pursuant to the first wireless communication complies with relevant requirements of the country in which the communication apparatus is located ([0017-0018], “This method may be implemented in a WLAN client device equipped with a cellular communications interface. At 202, the device roams to a cell of a cellular network, or while in a cell of a cellular network, the device's WLAN radio is turned on (~while the first wireless communication is being carried out by the first communication unit). At 204, the device receives the MCC broadcast by a base station of the cellular network. At 210, the device looks up the International Organization of Standardization (ISO) country code element corresponding to the MCC received at 204. Each country name in English as given in ISO 3166-1 has a corresponding ISO 3166-1-alpha-2 code element. For example, the code elements for Canada, the United States of America and Japan, are CA, US and JP, respectively. A lookup table linking mobile country codes to ISO country code elements may be stored in the device's memory. At 212, the device programs the ISO country code element to its WLAN interface, and at 214, the device configures its physical layer (PHY) for operation in the WLAN regulatory domain (~control the first wireless communication that is being carried out by the first communication unit based on the country information acquired by the first acquisition unit so that a communication conducted pursuant to the first wireless communication complies with relevant requirements of the country in which the communication apparatus is located)”).  

Claim Rejections - 35 USC § 103

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Abel-Kader in view of Larsson (US 2014/0141839 A1).

	Regarding claim 4, Abdel-Kader teaches the communication apparatus according to claim 1. 
Abdel-Kader further teaches wherein the at least one first processor and the at least one first memory further cooperate to act as ([0024], “Memory 504 stores code 506 that, when executed by processor 502, may implement the methods described herein”) a third detection unit that detects roaming (Fig. 1, when client device roams from domain 102 to domain 104, a third detection unit of client device 110 detects the roaming; [0017], “At 202, the device roams to a cell of a cellular network (~roams to domain 104 from domain 102 of Fig. 1), or while in a cell of a cellular network, the device's WLAN radio is turned on. At 204, the device receives the MCC (~acquires the country information) broadcast by a base station of the cellular network”, wherein the device detects that it has roamed and is able to track it’s movement; Fig. 5, processor 502 running a third executable detection function code stored in memory 504 comprises the third detection unit), 
wherein the first acquisition unit acquires the country information in a case where the third detection unit detects roaming (Fig. 1, when client device 110 roams from domain 102 to domain 104, a third detection unit of client device 110 detects the roaming and a first acquisition unit of the client device 110 acquires the country information(~MCC); [0017], “At 202, the device roams to a cell of a cellular network (~roams to domain 104 from domain 102 of Fig. 1), or while in a cell of a cellular network, the device's WLAN radio is turned on. At 204, the device receives the MCC (~acquires the country information) broadcast by a base station of the cellular network”, wherein the device detects that it has roamed and acquires the country information (~MCC); [0024], “Memory 504 stores code 506 that, when executed by processor 502, may implement the methods described herein”, wherein the processor 502 running an executable acquisition function code stored in the memory 504 comprises the first acquisition unit).  
	Abdel-Kader does not explicitly teach that detecting roaming is detecting that the subscriber identifier used when the second wireless communication is carried out by the second communication unit has changed.
	  	However, Larsson teaches detecting that a subscriber identifier used when a wireless communication is carried out by a communication unit has changed ([0003],” A subscriber is considered … "home" if the IMSI, the MCC (Mobile country Code) and the MNC (Mobile Network Code) match that of the visited Network. The IMSI contains MCC and MNC”, wherein if the comparison of the IMSI, the MCC, and the MNC do not match, the subscriber is considered visiting away from home; [0017], “a mobile device for the mobile communication system, such as a mobile telephone, a computer or any other mobile device capable of communicating over the mobile communication network”, wherein the mobile device comprises a communication interface/unit for a wireless communication).
	 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Larsson with the teaching of Abdel-Kader in order to accurately and efficiently determine whether the mobile device has roamed away from its home domain and requires handover process to be initiated.

11.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Abel-Kader in view of Camps Mur (US 2012/0178429 A1).

 	Regarding claim 12, Abdel-Kader teaches the communication apparatus according to claim 1.
		Abel-Kader further teaches wherein the control unit (Fig. 5, processor 502) controls the first wireless communication that is being carried out by the first communication unit (Fig. 5, WLAN communication interface 510) based on the country information acquired by the first acquisition unit while the communication apparatus constructs a network as a point ([0017-0018], “This method may be implemented in a WLAN client device equipped with a cellular communications interface. At 202, the device roams to a cell of a cellular network, or while in a cell of a cellular network, the device's WLAN radio is turned on (~while the first wireless communication is being carried out by the first communication unit). At 204, the device receives the MCC broadcast by a base station of the cellular network. At 210, the device looks up the International Organization of Standardization (ISO) country code element corresponding to the MCC received at 204. Each country name in English as given in ISO 3166-1 has a corresponding ISO 3166-1-alpha-2 code element. For example, the code elements for Canada, the United States of America and Japan, are CA, US and JP, respectively. A lookup table linking mobile country codes to ISO country code elements may be stored in the device's memory. At 212, the device programs the ISO country code element to its WLAN interface, and at 214, the device configures its physical layer (PHY) for operation in the WLAN regulatory domain (~control the first wireless communication that is being carried out by the first communication unit based on the country information acquired by the first acquisition unit)”; [0024], “Memory 504 stores code 506 that, when executed by processor 502, may implement the methods described herein”, wherein the processor 502 running an executable acquisition function code stored in the memory 504 comprises the first acquisition unit).  
Abdel-Kader does not explicitly teach wherein the communication apparatus operates as an access point that constructs a network for wireless communication in compliance with the Institute of Electrical and Electronics Engineers (IEEE) 802.11 standards, and that the point is an access point.
 		However, Camps Mur teaches wherein communication apparatus operates as an access point that constructs a network for wireless communication in compliance with the Institute of Electrical and Electronics Engineers (IEEE) 802.11 standards, and the communication apparatus as an access point constructs the network.  
 	 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Camps Mur with the teaching of Adel-Kader in order to act as an access point in the Wi-Fi network to provide access to the 3G network to the attached Wi-Fi clients (Camps Mur [0003]). 

12.	Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Abel-Kader in view of Baek (US 2017/0230873 A1).

	Regarding claim 13, Abdel-Kader teaches the communication apparatus according to claim 1.
 		Abdel-Kader further teaches wherein the first communication unit (Fig. 5 WLAN communication interface 500) carries out wireless communication in compliance with the IEEE 802.11 standards as the first wireless communication ([0019], “a WLAN client device operating in the 5 GHz band, for example, an IEEE 802.11a client device, at 216”), and 
wherein the second wireless communication unit (Fig. 5 WWAN communication interface 520) carries out mobile communication in compliance with the Mobile Communication System as the second wireless communication ([0011], “WLAN client device, if equipped with a cellular communications interface, may listen to the mobile country code (MCC) broadcast by base stations of a cellular network (~second wireless (~cellular) communication by a second communication (~cellular) method different from the first wireless communication (~WLAN) method) and determine the WLAN regulatory domain from the MCC”). 
 	Adel-Kader does not explicitly teach that the Mobile Communication System is a Fifth-generation Mobile Communication System (5G).
	 However, Baek teaches a Fifth-generation Mobile Communication System (5G) ([0055], “5G mobile communication technology may be one of the "Above 6 GHz" technology and the "Below 6 GHz" technology”; [0051], “5G communication technology … "Above 6 GHz" technology that operates in a millimeter-wave (mm-wave) band that is equal to or higher than 6 GHz”).
	 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Baek with the teaching of Adel-Kader in order to provide lower latency, higher capacity, and higher bandwidth communication.
 
 	Regarding claim 14, Abdel-Kader in view of Baek teaches the communication apparatus according to claim 13. 
Abdel-Kader further teaches wherein the first acquisition unit performs control so as to acquire the country information from a base station supporting the communication using a band in a case where the country information can be acquired from a plurality of base stations  (Fig. 1, when client device 110 roams from domain 102 to domain 104, the base station (from cellular base station 112) of the second wireless (~cellular) communication has changed (to cellular base station 114) is detected and the first acquisition unit of the client device 110 acquires the country information transmitted by the base station (~cellular base station 114) of the second wireless (~cellular) communication; [0017], “At 202, the device roams to a cell of a cellular network (~roams to domain 104 from domain 102 of Fig. 1), or while in a cell of a cellular network, the device's WLAN radio is turned on. At 204, the device receives the MCC (~acquires the country information) broadcast by a base station of the cellular network”; Fig. 1, MCC (~country information) can be acquired from a plurality of base stations (~base station 112 and base station 114); [0024], “Memory 504 stores code 506 that, when executed by processor 502, may implement the methods described herein”, wherein the processor 502 running an executable acquisition function code stored in the memory 504 comprises the first acquisition unit).  
	Adel-Kader does not explicitly teach that the communication is a 5G communication using a band of 6 gigahertz (GHz) or higher.
	 However, Baek further teaches a 5G communication using a band of 6 gigahertz (GHz) or higher ([0055], “5G mobile communication technology may be one of the "Above 6 GHz" technology and the "Below 6 GHz" technology”; [0051], “5G communication technology … "Above 6 GHz" technology that operates in a millimeter-wave (mm-wave) band that is equal to or higher than 6 GHz”).
	 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Baek with the teaching of Adel-Kader as modified by Baek in order to provide lower latency, higher capacity, and higher bandwidth communication.

 	Regarding claim 15, Abdel-Kader in view of Baek teaches the communication apparatus according to claim 13. 
Abdel-Kader further teaches wherein, 
 		in a case where a base station different from the connected base station (Fig. 1, base station 114 is different from the connected base station 112) supports the communication using a band (“a cellular network … WLAN”), 
the first acquisition unit performs control so as to acquire the country information from the different base station (Fig. 1, a first acquisition unit of WLAN client device 110 performs control so as to acquire country information from a different base station (~114)).  
	Adel-Kader does not explicitly teach that the communication is a 5G communication using a band of 6 GHz or higher.
	 However, Baek further teaches a 5G communication using a band of 6 GHz or higher ([0055], “5G mobile communication technology may be one of the "Above 6 GHz" technology and the "Below 6 GHz" technology”; [0051], “5G communication technology … "Above 6 GHz" technology that operates in a millimeter-wave (mm-wave) band that is equal to or higher than 6 GHz”).
	 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Baek with the teaching of Adel-Kader as modified by Baek in order to provide lower latency, higher capacity, and higher bandwidth communication.

Conclusion

13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J. YI whose telephone number is (571)270-7696. The examiner can normally be reached Monday thru Friday: 8:00AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER J YI/Examiner, Art Unit 2643                                                                                                                                                                                                        

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643